Sandler, J. P., and Sullivan, J.,
dissent in a memorandum by Sullivan, J., as follows: The allegation regarding the wife’s involvement with another man was made in a November, 1981 affidavit submitted in opposition to an earlier motion by the wife for an upward modification, which application is now the subject of a reference. In the husband’s counsel’s own words, the 1981 affidavit was submitted as an exhibit to an opposing affidavit in this enforcement proceeding only to “set forth the background for what your deponent considers vexatious and oppressive litigation.” Nowhere in the opposing affidavits of either the husband or his attorney is the claim advanced that the husband was entitled to reduce his alimony payments because the wife had taken up residence with another man. In fact no reference was made at all to such allegation although the husband did refer the court to other specific allegations in the November, 1981 affidavit. Nor did the husband seek reargument, *631even though, in summarizing his contentions, Special Term never mentioned the claim that his wife had, under the terms of the agreement, forfeited her right to alimony. The secreting of so significant an allegation in a mass of papers submitted as an exhibit without any reference to it in the opposing affidavits, coupled with the failure to act when the court did not specifically address the allegation can only lead to the conclusion that the issue of the wife’s “remarriage” was never raised at Special Term. The husband should not be permitted to raise the issue for the first time on appeal. The judgment should be affirmed.